The opinion of the Court was drawn up by
Shepley J.
— The fifth section of the statute, c. 62, must be considered in connexion with the first section of the statute c. 47. The actual possession named in the former for t'hc term of six years or more before entry, is such a possession, as *112the tenant holds by virtue of a possession and improvement under the latter. And that, is in substance a re-enactment of the statute of Massachusetts passed in the year 1807, c. 75, which received a construction in the case of Knox v. Hook, 12 Mass. R. 329. In that case it is said, that the intention of the statute manifestly was, “to provide for those settlers upon land, who had entered against the will, or without the knowledge of the proprietors.” And that construction was approved in the case of the Proprietors of the Kennebec Purchase v. Kavanagh, 1 Greenl. 348. The present case states, “ that the plaintiff was the general, agent of the trustees of the Belfast Academy to take care of their interests upon the half township.” As such it was his duty to protect and preserve their estate and its title, and to watch over and secure all their rights, and to keep them informed of his acts and proceedings. And whatever he did on their lands thus committed to his care, the law considers as done for their benefit. Nor did he enter upon the lands against their will or without their consent. He was authorized to enter upon them and did so with their knowledge and approbation. His entries and acts may be considered as made and performed by his principals acting through him as their agent. And he cannot be permitted to deny that agency as to one particular lot or part of a lot, and to assert that he was acting contrary to his duty, against their will, and to the injury of their title. It is said that the trustees did not intend to convey his improvements to the defendant, who obtained a conveyance from them surreptitiously without their knowledge of the existence of such improvements. If so, it exhibits an instance of neglect of duty on the part of the plaintiff, who should have informed them of his proceedings on their lands ; and then, if they had conveyed the fruits of his industry to another, hé might have had just cause of complaint; and might perhaps have obtained from them a just compensation for them." If they are now lost both to him and the trustees, that loss may be imputed to his neglect'to communicate the proper information to his principals.]
Judgment on the verdict.